UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 07-6294




In Re:    TIMOTHY ADAMS,

                                                        Petitioner.




                On Petition for Writ of Mandamus.
                       (No. 6:94-00302-NCT)


Submitted: May 10, 2007                      Decided:   May 15, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Timothy Adams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Timothy Adams petitions for a writ of mandamus seeking an

order directing the district court to vacate its judgment denying

Adams 28 U.S.C. § 2255 (2000) relief.           We conclude that Adams is

not entitled to mandamus relief.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).          Further, mandamus is a

drastic   remedy    and   should   only    be    used   in    extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.            In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

          The relief sought by Adams is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             PETITION DENIED




                                   - 2 -